Citation Nr: 1634696	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis, prior to May 11, 2015.


REPRESENTATION

Veteran represented by:	Lisa Lee, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1980 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

When the case was before the Board in February 2015, it was remanded for further development and adjudicative action.


REMAND

The Veteran claims he is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience due to his service-connected disabilities.  In a May 2016 statement in support of his claim, the Veteran requested that VA assign an effective date of April 16, 2003, for his TDIU rating.

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  However, the Board is precluded from assigning extraschedular TDIU in the first instance.  38 C.F.R.  4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran's service-connected disabilities include a left knee disability, a right knee disability, and a low back disability.  Beginning May 11, 2015, the Veteran's service-connected disabilities had a combined evaluation of 80 percent, and thus met the schedular requirements for entitlement to TDIU.  The Veteran's claim for entitlement to TDIU was remanded by the Board in February 2015 and in an April 2016 rating decision, the RO granted entitlement to TDIU, effective May 11, 2015.

Beginning April 16, 2003, and prior to June 13, 2006, and beginning September 1, 2009, and prior to May 11, 2015, the Veteran's combined evaluation for his service-connected disabilities was 50 percent.  His combined evaluation was 100 percent beginning June 13, 2006, and prior to September 1, 2009, due to a total left knee arthroplasty and residuals of that surgery.

With regard to entitlement to TDIU prior to May 11, 2015, the RO indicated in an April 2016 Supplemental Statement of the Case that it considered that the Veteran had been unemployed for many years, but that the evidence reflected significant employment impairment related to the Veteran's nonservice-connected cardiovascular condition rather than his service-connected orthopedic conditions.  Therefore, extraschedular review was not recommended because the Veteran's disability picture did not support a finding that his service-connected disabilities alone would preclude all gainful employment.  The Board notes that there is no evidence the Veteran had a cardiovascular condition prior to May 11, 2015.  He did carry a diagnosis of hypertension, which is not service-connected; however, there is no evidence his hypertension caused any occupational impairment.

A review of VA treatment records and Social Security Administration records demonstrates that the Veteran has experienced occupational impairment due to his service-connected physical disabilities as well as his nonservice-connected bipolar disorder and psychotropic medication.  Given that that evidence reflects the Veteran experienced occupational impairment, at least in part due to his service-connected disabilities, and given that the Board is precluded from awarding extraschedular TDIU in the first instance, the Board finds a remand is required to refer the Veteran's claim to VA's Director of Compensation and Pension for consideration of TDIU on an extraschedular basis prior to May 11, 2015.

Additionally, not all of the Veteran's VA treatment records are associated with the evidence before the Board.  The electronic record contains VA treatment records from the Durham VA Medical Center (VAMC) dated July 2003 to June 2008 and October 2009 to May 2011 and from the Fayetteville VAMC dated April 1998 to September 2004 and from January 2009 to June 2013.  On remand, efforts to obtain all outstanding VA treatment records must be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Moreover, the Veteran's vocational rehabilitation records are not associated with the evidence of record and must also be obtained on remand.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all outstanding VA treatment records.  Specifically, the RO or AMC must request the following records:

* Durham VAMC treatment records dated prior to July 2003, from June 2008 to October 2009, from May 2011 to the present;

* Fayetteville VAMC treatment records dated from September 2004 to January 2009 and from June 2013 to the present; and

* All VA vocational rehabilitation records.

2.  The RO or the AMC should also undertake any other development it deems to be warranted to include, if necessary, a retrospective opinion discussing the Veteran's occupational impairment due solely to his service-connected bilateral knees and low back disability beginning April 16, 2003, and prior to May 11, 2015.  If an opinion is obtained it may not consider any impairment due to nonservice-connected disabilities or the Veteran's age but must consider the Veteran's education and occupational history.

3.  Then, the RO or AMC must refer the Veteran's claim to the Director, Compensation Service, for consideration of TDIU on an extraschedular basis as outlined in 38 C.F.R. § 4.16(b).

4.  Next, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

